NORTONI, J.
The appeal is between the same parties and in all respects involves the identical facts as those set forth and disposed of by the judgment of the court in E. R. Hawkins & Company et al. v. Stephen Quinette, Admr., etc., No. 12197, decided today. The judgment in that case controls this appeal as well, and it is therefore unnecessary to make further comment, as the two constitute but one case. The judgment should be reversed and remanded as in the other case. It is so ordered.
Reynolds, P. J., and Caulfield, J., concur.